The record establishes that the petitioner was employed by the respondent on a temporary basis (see, Civil Service Law § 64 [2]). Accordingly, the petitioner was not entitled to any of the advantages secured by tenure, including review of her discharge under the provisions of Civil Service Law § 75 (see, Matter of Roberts v Parker, 52 AD2d 651; see also, Matter of Rivera v Beekman, 86 AD2d 1; Matter of Ause v Regan, 59 AD2d 317, 323).
The petitioner’s remaining contentions are without merit. Sullivan, J. P., Joy, Krausman and McGinity, JJ., concur.